Per Curiam.

In our opinion, the amendment to the group insurance policy, which was agreed upon between defendant and the trustee and plan administrator, was binding upon plaintiff’s testator and effective to reduce the maximum medical catastrophe expense benefits from $10,000 to $5,000 as of December 8, 1964. Since it is undisputed that defendant has paid to plaintiff the maximum amount due under the policy, as amended, the action must be dismissed.
The judgment should be unanimously reversed, without costs and complaint dismissed.
Glickman and Pittoni, JJ., concur; Coyle, P. J., not voting.
Judgment reversed, etc.